Exhibit 10.1

FIRST AMENDMENT TO OTHER INTEREST AGREEMENT

This First Amendment (this “Amendment”) to the Other Interest Agreement, dated
as of December 2, 2011 (the “Agreement”), by and among ERP Operating Limited
Partnership, an Illinois limited partnership (“Equity”), and each of BIH ASN LLC
(“BIH”), Archstone Equity Holdings Inc. (“AEH” and, collectively with BIH,
“Barclays”), Bank of America, N.A. (“BANA”) and Banc of America Strategic
Ventures, Inc. (“BofA Strategic”, and, collectively with BANA, “Bank of
America”), is made effective as of February 17, 2012, by and among Equity,
Barclays and Bank of America. Barclays and Bank of America are sometimes
referred to herein as “Owners” and, each, an “Owner.” Equity and Owners are
sometimes referred to herein as the “Parties” and each, a “Party.”

RECITALS:

WHEREAS, the Parties entered into the Agreement on December 2, 2011;

WHEREAS, the Parties desire to amend the Agreement as set forth in this
Amendment; and

WHEREAS, capitalized terms used in this Amendment and not defined herein shall
have the meanings ascribed to such terms in the Agreement, or, if not defined in
the Agreement, in the Interest Purchase Agreement, as if the Interest Purchase
Agreement remained in full force and effect.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

  1. Amendments to Section 1.

 

  (a) The third sentence of Section 1(a) of the Agreement is hereby deleted in
its entirety and replaced in its entirety with the following:

“Subject to the preceding sentence, Equity shall have the right to exercise the
Option by providing written notice to Owners (the “Exercise Notice”) at any time
during the period commencing on the ROFO Acquisition Date and ending at 5:00
p.m. Eastern time on April 19, 2012 for a purchase price, payable in cash, in an
amount set forth in the Exercise Notice that is greater than or equal to
$1,485,000,000.”

 

  (b) Section 1(b) of the Agreement shall be amended by inserting the following
at the end of the insertion to the Other Interest Purchase Agreement contained
therein (which provision shall survive termination of the Other Interest
Purchase Agreement, if any):



--------------------------------------------------------------------------------

“In the event that, on or prior to the date that is 120 days following the date
that Sellers sell the Purchased Interests pursuant to the exercise of a right of
first offer, Buyer enters into an agreement (other than this Agreement) to
acquire (A) any interests in the Archstone Entities (other than any acquisition
by Buyer of any interests in the Archstone Entities the structure of which is
intended to transfer particular real property or real properties to Buyer,
(x) that does not constitute an acquisition of (I) any interests in the Primary
Archstone Entities or (II) 50% or more of the equity interests in, or all or
substantially all of the assets of, the Archstone Entities, taken as a whole and
(y) where, following such acquisition, neither Lehman Brothers Holdings Inc. nor
any of its Affiliates, directly or indirectly, holds any ownership interest in
the Archstone Entities in which Buyer acquired such interests) or (B) all or
substantially all of the assets of the Archstone Entities, taken as a whole (any
such transaction, an “Archstone Acquisition”), then, on the date of the closing
of the Archstone Acquisition, Buyer shall pay to each Seller an amount equal to
the portion of the Breakup Fee previously paid to Buyer by such Seller; provided
that the Parties acknowledge and agree that (i) no payment shall be payable by
Buyer hereunder in the event that no closing of the Archstone Acquisition has
occurred, and (ii) in the event that the closing of the Archstone Acquisition
occurs prior to the payment to Buyer of the Breakup Fee, then Buyer shall not be
entitled to a Breakup Fee.”

 

  (c) Section 1(d) of the Agreement shall be amended by substituting the phrase
“Breakup Fee and Buyer Liquidated Damages Amount” for the phrase “Break-up
Amount.”

 

  (d) Section 1(e) of the Agreement shall be deleted in its entirety and
replaced in its entirety with the following:

 

  “(e) The Expiration Date with respect to the Other Interest Purchase Agreement
will be June 29, 2012.”

2. The fourth sentence of Section 6(a) of the Agreement is hereby deleted in its
entirety and replaced in its entirety with the following:

“Without limiting the foregoing, Owners and Equity agree that service of process
upon such Party at the address referred to in Section 14.1 of the Interest
Purchase Agreement, together with written notice of such service to such Party,
shall be deemed effective service of process upon such Party.”

3. Section 9 of the Agreement is hereby deleted in its entirety and replaced in
its entirety with the following:

“9. Termination. This Agreement shall terminate automatically and simultaneously
on the earlier to occur of (i) 5:00 p.m. Eastern time on April 19, 2012, if the
Option has not been exercised, and (ii) the termination of the Other Interest
Purchase Agreement; provided, however, that Section 12 hereof shall survive any
such termination in accordance with its terms.”

 

2



--------------------------------------------------------------------------------

  4. The following provision shall be inserted into the Agreement as Section 10
of the Agreement:

“10. Access. Except as may be necessary to comply with any applicable Laws and
subject to the absolute right of Owners, the Archstone Entities and the Joint
Ventures to preserve any applicable privileges (including the attorney-client
privilege), from the date of this Agreement until the earlier of (i) termination
of this Agreement in accordance with Section 9 hereof and (ii) the execution of
the Other Interest Purchase Agreement, Owners shall use their respective
Commercially Reasonable Efforts to cause each of the Archstone Entities and the
Joint Ventures to:

 

  (a) during normal business hours and upon reasonable prior notice, give
Equity, and its Affiliates and their respective Representatives (the “Equity
Group”) reasonable access to the books, records, Contracts and other documents
of or pertaining to the Archstone Entities and the Joint Ventures;

 

  (b) furnish to the Equity Group such financial and operating data and other
information relating to the Archstone Entities and the Joint Ventures (to the
extent available to any Owner) and the Business as the Equity Group may
reasonably request;

 

  (c) instruct the employees, counsel, financial advisors and other
Representatives of Owners, the Archstone Entities and the Joint Ventures to
cooperate with the Equity Group’s reasonable requests in its investigation of
the Archstone Entities and the Joint Ventures; and

 

  (d) permit the Equity Group to discuss the business of the Archstone Entities
and the Joint Ventures with members of management, officers, directors and
employees of, and advisors to and counsel and accountants for, the Archstone
Entities and the Joint Ventures.”

 

  5. The following provision shall be inserted into the Agreement as Section 11
of the Agreement:

“11. Acquisition Proposals. From the date of the first amendment of this
Agreement until the earliest of (i) termination of this Agreement in accordance
with Section 9 hereof, (ii) the closing of an Other Interest Sale (as defined
below), and (iii) the termination of the Other Interest Purchase Agreement,
Equity agrees that it will not, and will cause its controlled Affiliates and its
and their respective Representatives not to, (a) directly or indirectly solicit,
initiate, seek, entertain, encourage, facilitate, support or induce the making,
submission or announcement by Lehman Brothers Holdings, Inc. or any of its
Affiliates (collectively, “LBHI”) of any inquiry, expression of interest,
proposal or offer to or from LBHI relating

 

3



--------------------------------------------------------------------------------

to the acquisition of equity or debt interests in the Archstone Entities or
their assets, other than solely with respect to the acquisition by Equity or any
of its controlled Affiliates (either alone or together with partners, co-bidders
or joint venturers (such entities, together with Equity and its controlled
Affiliates, the “Equity Bidder Entities”)) of any debt or equity interests held,
directly or indirectly, by LBHI in the Archstone Entities (either separately or
as part of a larger transaction that includes the acquisition by any Equity
Bidder Entities of the Other Interests directly from Owners), (b) enter into,
participate in, maintain or continue any communications (except solely to
provide written notice as to the existence of these exclusivity provisions) or
negotiations with LBHI regarding, or deliver or make available to LBHI any
information with respect to, or take any other action regarding, any inquiry,
expression of interest, proposal or offer to or from LBHI relating to the
Archstone Entities or their assets, other than solely with respect to the
acquisition by any Equity Bidder Entities of any debt or equity interests held,
directly or indirectly, by LBHI in the Archstone Entities (either separately or
as part of a larger transaction that includes the acquisition by any Equity
Bidder Entities of the Other Interests directly from Owners), (c) agree to,
accept, approve, endorse or recommend any transaction with LBHI relating to the
Archstone Entities or their assets, other than solely with respect to the
acquisition by any Equity Bidder Entities of any debt or equity interests held,
directly or indirectly, by LBHI in the Archstone Entities (either separately or
as part of a larger transaction that includes the acquisition by any Equity
Bidder Entities of the Other Interests directly from Owners), or (d) enter into
any letter of intent or any other contract with LBHI relating to the Archstone
Entities or their assets, other than solely with respect to the acquisition by
any Equity Bidder Entities) of any debt or equity interests held, directly or
indirectly, by LBHI in the Archstone Entities (either separately or as part of a
larger transaction that includes the acquisition by any Equity Bidder Entities
of the Other Interests directly from Owners). As of the date of the first
amendment to this Agreement, Equity agrees to, and to cause its controlled
Affiliates and its and their respective Representatives to, immediately cease
and cause to be terminated any existing discussions or negotiations with LBHI
conducted prior to the date hereof relating to the Archstone Entities, other
than solely with respect to the acquisition by any Equity Bidder Entities of any
debt or equity interests held by LBHI in the Archstone Entities. Equity shall
keep Owners reasonably apprised of the status of any discussions or negotiations
between Equity or any of its Affiliates and LBHI relating to the Archstone
Entities which are permitted by this Section 11, including by providing to
Owners copies of all written proposals, term sheets, agreements or drafts of any
of the foregoing within two Business Days following the delivery or receipt
thereof. Notwithstanding anything to the contrary contained herein, nothing
contained herein is intended to, or shall serve to, (x) prevent LBHI from
exercising or otherwise limit its right of first offer under Section 4.02 of the
Bridge Equity Providers Agreement or any of its other rights under the Bridge
Equity Providers Agreement or the Syndication Agreement, or (y) restrict any
Equity Bidder Entities from, directly or indirectly, engaging in any discussions
or negotiations with LBHI with respect to the acquisition by any Equity Bidder
Entities of any assets of the Archstone Entities.”

 

4



--------------------------------------------------------------------------------

  6. The following provision shall be inserted into the Agreement as Section 12
of the Agreement:

“12. Other Transaction By Equity. In the event that, prior to or
contemporaneously with the closing of the sale by Owners of the Other Interests,
either pursuant to the Other Interest Purchase Agreement or pursuant to the
exercise of a ROFO Right by LBHI in connection with the entry into the Other
Interest Purchase Agreement by Equity and Owners (the “Other Interest Sale”),
Equity or any of its controlled Affiliates acquires, or enters into an agreement
to acquire and subsequently acquires, any interests in the Archstone Entities
(other than the Other Interests and other than any acquisition by Equity of any
interests in the Archstone Entities the structure of which is intended to
transfer particular real property or real properties to Buyer, (x) that does not
constitute an acquisition of (I) any interests in the Primary Archstone Entities
or (II) 50% or more of the equity interests in, or all or substantially all of
the assets of, the Archstone Entities, taken as a whole and (y) where, following
such acquisition, neither Lehman Brothers Holdings Inc. nor any of its
Affiliates, directly or indirectly, holds any ownership interest in the
Archstone Entities in which Buyer acquired such interests) (an “Other
Transaction”) for consideration that implies a value for the equity of the
Archstone Entities taken as a whole (the “Other Transaction Implied Equity
Value”) that is greater than the value of the equity of the Archstone Entities
taken as a whole implied by the purchase price paid to Owners in the Other
Interest Sale (the “Other Interest Sale Implied Equity Value”), then, in
addition to, if applicable, any other payments required to be made by Equity
under the Other Interest Purchase Agreement, Equity shall pay to each Owner
(with each of BANA, BofA Strategic and Barclays to be considered an Owner for
this purpose) an amount of consideration (in such form or forms and in such
proportions as paid or issued to the counterparty to the Other Transaction)
equal to the excess of (i) such Owner’s Proportionate Share of the Other
Transaction Implied Equity Value, over (ii) the amount received by the
applicable Owner in the Other Interest Sale (without reduction for payment of
any Breakup Fee); provided, however, that to the extent that a liquidation of
the Archstone Entities on the closing date of the Other Transaction based on the
Other Transaction Implied Equity Value would result in any distribution (an
“Excess Value Distribution”) on account of equity interests in the Archstone
Entities other than the interests in the Primary Archstone Entities owned by
LBHI or Owners on the date of this Agreement, then the total amount of the
Excess Value Distributions shall be deducted from the Other Transaction Implied
Equity Value for purposes of clause (i) of the foregoing calculation. For
purposes of this Section 12, the Other Interest Sale Implied Equity Value shall
be calculated by dividing (A) an amount equal to all amounts received by Owners
in the Other Interest Sale, by (B) .265 (which is the aggregate portion of the
equity interests in the Archstone Entities to be sold by Owners in the Other
Interest Sale, expressed as a decimal). If payable, any payment pursuant to this
Section 12 shall be made on the later of (i) the date of the closing of the
Other Interest Sale, and (ii) the date of the closing of the Other Transaction.”

 

5



--------------------------------------------------------------------------------

  7. The following provision shall be inserted into the Agreement as Section 13
of the Agreement:

“13. Public Announcements. From the date of this Agreement until the earlier of
(i) termination of this Agreement in accordance with Section 9 hereof, and
(ii) the execution of the Other Interest Purchase Agreement, none of Owners,
Equity nor any of their respective Affiliates shall issue any press release or
public statement concerning this Agreement or any amendment hereof without
obtaining the prior written approval of the other Parties (which approval the
other Parties shall not unreasonably withhold, condition or delay). Each of the
Parties acknowledges and agrees that, on or following the date of the first
amendment hereto, the Parties or certain of their Affiliates intend to make a
public announcement with respect to this Agreement, which shall be subject to
this Section 13. Notwithstanding the foregoing, a Party or its applicable
Affiliates may make such disclosure as it determines in good faith is required
by applicable Law or Order, or by an obligation pursuant to any agreement with
any national securities exchange or national securities association of the
United States or any other jurisdiction; provided that, prior to issuing any
such press release or public statement, such Party or its applicable Affiliates
shall advise the other Parties of such press release or public statement and
shall discuss the contents of the disclosure with the other Parties. Each Party
and its Affiliates also may make announcements to its employees that are
consistent with the public disclosures made by a Party.”

 

  8. The following provision shall be inserted into the Agreement as Section 14
of the Agreement:

“14. Notices. The provisions of Section 14.1 of the Interest Purchase Agreement
are incorporated by reference as though set forth herein.”

 

  9. Miscellaneous.

 

  (a) Except as amended by this Amendment, all terms and conditions of the
Agreement remain unchanged and in full force and effect in accordance with its
terms and conditions and the Agreement is hereby ratified and confirmed by the
Parties for all purposes and in all respects.

 

  (b) The Agreement, as amended by this Amendment, sets forth the entire
agreement and understanding of the Parties and supersedes all prior discussions,
negotiations, agreements, arrangements and understandings, whether oral or
written, relating to the subject matter hereof and thereof. There are no
warranties, representations or other agreements between the Parties in
connection with the subject matter of the Agreement, except as specifically set
forth in the Agreement, as amended by this Amendment.

 

6



--------------------------------------------------------------------------------

  (c) From and after date hereof, each reference in the Agreement to “this
Agreement” shall mean the Agreement, as amended pursuant to this Amendment. In
the event of any inconsistencies between this Amendment and the Agreement, the
terms of this Amendment shall govern.

 

  (d) This Amendment may be executed and delivered in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. It is the express intent of the Parties
to be bound by the exchange of signatures on this Amendment via facsimile or
electronic mail via the portable document format (PDF). A facsimile or other
copy of a signature shall be deemed an original. This Amendment shall become
effective when each Party shall have received a counterpart hereof signed by all
of the other Parties. Until and unless each Party has received a counterpart
hereof signed by the other Parties, this Amendment shall have no effect and no
Party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment as of
the date set forth above.

 

EQUITY:

 

ERP OPERATING LIMITED PARTNERSHIP

 

By: Equity Residential, its general partner

By:  

/s/ Mark J. Parrell

  Name: Mark J. Parrell   Title: Executive Vice President and Chief
          Financial Officer

 

OWNERS:

 

BIH ASN LLC

By:   /s/ Robert Silverman Name:   Robert Silverman Title:   Vice President

 

ARCHSTONE EQUITY HOLDINGS INC. By:   /s/ Robert Silverman Name:   Robert
Silverman Title:   Vice President

 

BANK OF AMERICA, N.A. By:   /s/ Benjamin Eppley Name:   Benjamin Eppley Title:  
Authorized Signatory

 

BANC OF AMERICA STRATEGIC VENTURES, INC. By:   /s/ Jason LaBonte Name:   Jason
LaBonte Title:   Managing Director

Signature Page to First Amendment to Other Interest Agreement